Opinion by
Ector, P. J.
§ 353. Venue of suit. The law prescribes that every suit in a justice’s court shall be commenced in the precinct in which defendant resides, except in certain specified cases, one of which is that a defendant may be sued in the county or precinct in which the contract, by its terms, is to be performed. On the trial of this case evidence was adduced, over objections by defendant on the trial of his plea to the jurisdiction, that it was a custom amongst farmers in that country, that, when a party bought grain at a particular place, the price was payable at the same place, and that, when a person contracted a debt for board at any particular place, the same was payable at the place where it was contracted. Held error. A rule of law can never be subverted by local custom. It would open for discussion and neighborhood proof, not the facts, but the law, and allow to each neighborhood the right to claim a distinct law of its own, thereby destroying the beauty of the law, which consists in its uniformity throughout the land. [Dewees v. Lockhart, 1 Tex. 535; Sayles’ Prac. sec. 275.]
Reversed and remanded.